DETAILED ACTION
1.	Claims 1-6 and 13-24 of application 16/344,950, filed on 25-April-2019, are presented for examination.  Claims 7-12 were cancelled by the Preliminary Amendment received on the same date.  The IDSs received on 25-April-2019, 4-June-2020 and 18-November-2020 have been considered.  
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Specification Objections
2.	The specification is objected to because of the following informalities:
	The term “Baiddu Map” (p. 10:ln. 25 and 11:4) should be changed to “Baidu Map”.

Rejections under 35 U.S.C. § 112(b)
3.1	The following is a quotation of 35 U.S.C. 112(b):

(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.2	Claims 2, 15 and 19-20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The following is a list of the specific rejections:
	The feature in claims 2, 15 and 20 for “walling on foot” (ln. 3) is not clearly understood, due to a grammatical error.  The examiner posits that “walling on foot” should be corrected to “walking on foot”.
	The feature in claim 19 for “The device according to claim 6”  (ln. 1) is not clearly understood, because claim 6 depends from “method” claim 1.  The examiner posits that claim 19 should be corrected to depend either from claim 16 if it was merely a typographical error, or 

Claim Objections 
4.	Claim 13 is objected to under 37 CFR 1.75(d)(1), wherein the phrase “one or more processor” (ln. 2) should be changed to “one or more processors”.

	
Claim Rejections under 35 U.S.C. § 101
5.1	35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

5.2	Claims 14 and 20-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  
5.3	Claims 14 and 20-24 claim a computer-readable storage medium.   These claims are determined to not meet the criteria for a statutory process, due to the description on pages 19-20 of the specification, wherein the computer-readable medium is described as encompassing transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se), In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007)
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  In view of the guidelines for 101 subject matter, the computer-readable medium carrier wave of claims 14 and 20-24 does not manipulate appropriate subject matter, and thus cannot constitute a statutory process under 35 U.S.C. § 101.  The examiner respectfully notes that merely adding “physical” or “tangible” to the claim is not enough (see In re Nuijten).  Amending the preamble of claim 14 to read “A non-transitory computer-readable storage medium…” would overcome this rejection.  Claims 20-24 are rejected for being dependent upon a rejected base claim.  

Claim Rejections under 35 U.S.C. § 102(a)(1)
6.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.2	Claims 1-6 and 13-24 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by McGavran et al, USP Publication 2015/0323340.
	
6.3	McGavran discloses:
Claims 1 and 13-14:  A device, wherein the device comprises: 
one or more processor [¶0390-0399]; 
a storage for storing one or more programs, said one or more programs, when executed by said one or more processors, enable said one or more processors to a real scenario 
navigation method [0390-0399], wherein the method comprises: 
obtaining a travel manner [0003 (a driving mode presentation of the navigation instructions and the map views for a user who is driving a car to navigate the route…a pedestrian mode presentation of the navigation instructions and the map views for a user who is walking along the route to the destination), 0121 (pedestrian mode and driving mode)], a query starting point [0081 (current position of the device on the route), 0271 (the current position of the user)], a query finishing point [0292 (the user has advanced to a position on the route that is closer to the destination.), 0300 (the device at this stage indicates the user has advanced to a position on the route that is closer to the destination than the position of the user was at the previous stage)] and a destination [0271 (the integrated application provides driving routes as well as walking routes to the destination location)];
performing navigation map-based first travel manner path planning, according to the travel manner, the query starting point and the query finishing point [0322-0324 (the traveled distance identifier records the current position (i.e. the finishing point) when the identified mode of transportation switches from one mode to another mode of transportation. The traveled distance identifier then computes the distance from the recorded position to the updated current position as the user moves.)];
if the user reaches the query finishing point and a distance between the query finishing point and the destination is smaller than or equal to a preset distance threshold [0095 (the process 300 does not switch to the pedestrian mode and stays in the driving mode if the current position of the user on the route is not within a threshold distance from the destination of the route.), 0229 (When the integrated application is in the pedes-trian mode, the first threshold distance is set to a distance ( e.g., 80 feet) that is suitable for to giving the first notification to a walking user.), 0262 (the integrated application provides walking routes to the destination location when the destination location is within a threshold distance (e.g., five miles) from the current position of the user, whether or not the default means of transportation is set to walking.), 0267 (the integrated application does not present walking routes when the destination location is not within a threshold distance ( e.g., five miles) from the current position of the user.), 0271 (the integrated application provides driving routes as well as walking routes to the destination location when the destination location is not within a threshold distance ( e.g., five miles) from the current position of the user), 0274-0275 (the integrated application provides only the walking routes to the destination location when the destination location is within a threshold distance (e.g., five miles) from the current position of the user), 0289 (The integrated application of some such embodiments switches from the driving mode to the pedestrian mode when the user stops driving and the remaining distance from the current position to the destination location is less than a threshold distance (e.g., 100 feet).), 0308 (The process then determines whether the current position of the device is within a threshold distance from the destination location. This threshold distance is for determining whether the user is near enough to the destination for the integrated application to switch to the pedestrian mode.), 0352 (the navigation application's motion data analysis indicates that the user is walking. The user has walked for more than a threshold period of time. Moreover, the distance to the destination of the route may be less than a threshold distance. Therefore, the navigation application determines that the current navigation mode, which is the driving mode, should be switched to the pedestrian mode and switches to the pedestrian mode.)], performing real-scenario image-based second travel manner path planning, according to the query finishing point and the destination [0062 (the turn-by-turn navigation is an animated rendering of navigated route that is rendered from the vantage point of a virtual camera that traverses along the direction of the route based on the traversal direction and speed of the user carrying the device), 0128 (the integrated application generates the 3D view of the map by rendering the map view from a particular position in the 3D scene that can be conceptually thought of as the position of a virtual camera that is capturing the map view), 0289 (the integrated application makes the switch based on the activities of the user and the remaining distance to the destination location of the route from the current position of the user on the route being navigated.)].

Claims 2, 15 and 20:  wherein the first travel manner comprises cycling, public transport, subway or self drive; the second travel manner comprises walling on foot or cycling [0003 (a driving mode presentation of the navigation instructions and the map views for a user who is driving a car to navigate the route…a pedestrian mode presentation of the navigation instructions and the map views for a user who is walking along the route to the destination), 0121 (pedestrian mode and driving mode)].

Claims 3, 16 and 21:  wherein the performing real-scenario image-based second travel manner path planning, according to the query finishing point and the destination comprises:
using an image-collecting device to collect real-scenario images around a location where the user lies [0384-0387 (The camera subsystem is coupled to one or more optical sensors. The camera subsystem coupled with the optical sensors facilitates camera functions, such as image and/or video data capturing…image processing instructions to facilitate image-related processing and functions…camera instructions to facilitate camera-related processes and functions.)]; 
performing navigation map-based second travel manner path planning, according to the query finishing point and the destination [0322-0324 (the traveled distance identifier records the current position (i.e. the finishing point) when the identified mode of transportation switches from one mode to another mode of transportation. The traveled distance identifier then computes the distance from the recorded position to the updated current position as the user moves.)]; and 
outputting a planning result of the second travel manner path planning based on the real-scenario images around the location where the user lies [0262 (the integrated application provides walking routes to the destination location when the destination location is within a threshold distance (e.g., five miles) from the current position of the user), 0271 (the integrated application provides driving routes as well as walking routes to the destination location when the destination location is not within a threshold distance ( e.g., five miles) from the current position of the user), 0413 (the client devices allow the device to adjust the virtual camera display orientation to bias toward the route destination. Some embodiments also allow the virtual camera to navigate turns by simulating the inertial motion of the virtual camera.)].

Claims 4, 17 and 22:  wherein the planning result of the second travel manner path planning comprises at least one of the following information: 
direction indication information indicating the current travel direction; and 
distance indication information indicating a distance between the location where the user lies and the destination and/or time indication information indicating time between the location where the user lies and the destination [0322 (the traveled distance identifier records the current position (i.e. the finishing point) when the identified mode of transportation switches from one mode to another mode of transportation. The traveled distance identifier then computes the distance from the recorded position to the updated current position as the user moves.)].

Claims 5, 18 and 23:  wherein the outputting a planning result of the second travel manner path planning based on the real-scenario images around the location where the user lies comprises:
outputting the planning result of the second travel manner path planning in a speech 
manner and/or a text manner based on real-scenario images around the location where the user 
lies [0412 (A navigation system may provide auditory or visual directions to follow a certain route.)].

Claims 6, 19 and 24:  wherein before the step of, if the user reaches the query finishing point and a distance between the query finishing point and the destination is smaller than or equal to a preset distance threshold, performing real-scenario image-based second travel manner path planning, according to the query finishing point and the destination, the method further comprises: presetting the distance threshold according to attribute information of the destination [0229 (The first threshold distance is preconfigured for the integrated application or the integrated application lets the user to provide the first threshold distance.), 0308 (The process then determines whether the current position of the device is within a threshold distance from the destination location. This threshold distance is for determining whether the user is near enough to the destination for the integrated application to switch to the pedestrian mode. The threshold distance is preconfigured for the integrated application or the integrated application lets the user to provide the threshold distance. In some embodiments, the threshold distance is set to 200 feet.)].

Prior Art
7.1	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of ddocuments A-F on the attached PTO-892 Notice of References Cited.
Documents A-C define a document of particular relevance, wherein the claimed invention cannot be considered novel or cannot be considered to involve on inventive step when the document is taken alone.
Documents D-F define documents of particular relevance, wherein the claimed invention cannot be considered to involve an inventive step when the document is combined with one or more other such documents, such combination being obvious to a person skilled In the art.

7.2	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of 
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
8.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

8.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor(s), Thomas Black, can be reached at telephone number (571) 272-6956, or Peter Nolan, can be reached at (571) 270-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661